Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Janniello, Registration No.:  37,411 on 8/11/2021.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-20 are allowed.
	Claims 1, 4, 11-12 and 16-18 have been amended.

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiners amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein the fusion is prevented if a maximal length leading to an instruction x is less than a maximal length leading to an instruction y in a corresponding instruction window and a maximal length originating from the instruction x in the corresponding instruction window is greater than a maximal length originating from the instruction y in the corresponding instruction window for a pair of instructions x, y”.
	The closest prior art of record  Lupon (cited on PTO 892 filed on 7/31/2020) teaches adding latencies of producer/consumer chains of instructions in a dependency graph to evaluate whether fusion should be prevented (i.e. analyzing a maximal length data dependence chain based on a sum of a weighted dependence arc).  However, Lupon does not teach preventing fusion for a pair of instructions if a maximal length leading to an instruction x is less than a maximal length leading to an instruction y in a corresponding instruction window and a maximal length originating from the instruction x in the corresponding instruction window is greater than a maximal length originating from the instruction y in the corresponding instruction window for the pair of instructions (note:  the maximal length of each of the instructions is determined by analyzing a dependency graph).
	While, Chiba PGPUB No.:  2015/0220315, Grover, USPAT No.:  9,639,336 and NPL reference “Using Dynamic Binary Translation to Fuse Dependent Instructions” (all cited on PTO-892 filed on 7/31/2020), all describe analyzing a dependency graph to indicate which instruction nodes can be fused together.  In particular, the NPL reference discusses using an algorithm to scan dependency graphs to determine which head and tail nodes can be fused based on distances between nodes.
	However, none of the prior art references above teach, preventing fusion when the analysis of a dependency graph determines a maximal length leading to an instruction x is less than a maximal length leading to an instruction y in a corresponding instruction window and a maximal length originating from the instruction x in the corresponding instruction window is greater than a maximal length originating from the instruction y in the corresponding instruction window for a pair of instructions x, y.
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 103 and 112 have been overcome by the changes in the amendment filed on 4/21/21 and the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/           Examiner, Art Unit 2183